 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8

 9    SHARON KATHRYN BECK,                              Case No. 3:19-cv-00092-LRH-WGC
10                       Petitioner,                    ORDER
11           v.
12    STATE OF CALIFORNIA, et al.,
13                       Respondents.
14

15          In this closed action, Kathryn Sharon Mattos has filed an application to proceed in forma

16   pauperis (ECF No. 10) and a motion for leave to amend (ECF No. 11). The court denies both

17   motions.

18          The court dismissed this action for two reasons. First, this court was not the correct

19   venue. Sharon Kathryn Beck, the putative petitioner, and all the respondents are in either

20   Riverside County or San Bernardino County, California. Second, this court, and any federal

21   court, needed to abstain from interfering in the ongoing proceedings the California state courts.

22   The court also noted that it was questionable whether Mattos could file a petition on Beck's

23   behalf, but the court did not decide that question. ECF No. 6, at 1-3.

24          Mattos asks for leave to amend to correct the errors of the original petition, but the court is

25   not persuaded. Mattos cannot correct the defects noted above by amending the petition. Mattos

26   simply is in the wrong court.

27   ///

28   ///
                                                       1
 1         IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

 2   No. 10) is DENIED.

 3         IT FURTHER IS ORDERED that the motion for leave to amend (ECF No. 11) is

 4   DENIED.

 5         DATED this 9th day of May, 2019.
 6                                                  ________________________________
                                                    LARRY R. HICKS
 7                                                  UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
